Citation Nr: 0428174	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Adelphia Sisson


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1949 
and had service later with the Nebraska National Guard.  He 
died in January 2002, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.  The RO denied entitlement to nonservice-
connected death pension benefits.

The claims file was transferred to the RO at Phoenix, Arizona 
in February 2003.

A personal hearing took place before a Decision Review 
Officer (DRO) of the RO in April 2003.  A transcript of the 
hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In this case, the record shows that by means of an April 2004 
letter, the RO provided the appellant with notice concerning 
evidence that could substantiate her claim of entitlement to 
death pension.  This notice complied with the requirements of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The statutory and regulatory provisions pertinent to the 
appellant's claim or describing VA's duties under the VCAA 
were reviewed in the statement of the case provided by a DRO 
of the Lincoln, Nebraska RO in October 2002.  Supplemental 
statements of the case provided in April and June 2004, 
respectively, by different DRO's of the Phoenix, Arizona RO 
discussed what evidence was needed to substantiate the claim 
under the applicable law.

However, the transcript of the April 2003 personal hearing 
shows that the DRO discussed what evidence was needed to 
substantiate the claim under the applicable law in a way that 
was inconsistent with that law.  

In particular, the DRO repeatedly told the appellant and her 
representative that for the claim to be granted, the evidence 
had to show that the veteran performed "active duty" during 
a period of war.  This is a misstatement of the law governing 
entitlement to death pension, which, as is explained below, 
requires a showing of "active service" by the veteran but 
not necessarily "active duty."  Hearings performed by the 
DRO at the request of a claimant, as in this case, must 
observe the standard of due process contained in 38 C.F.R. 
§ 3.103(c) (2003).  38 C.F.R. § 3.2600(c) (2003).  Thus, the 
DRO is required "to fully explain the issues and suggest the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position."  
38 C.F.R. § 3.103(c)(2).

To the extent that the DRO misinformed the appellant about 
the law governing her claim, and therefore about what 
evidence could substantiate the claim during the April 2003 
hearing, the hearing was deficient.  38 C.F.R. § 3.103(c).  
Furthermore, the information given by the DRO at the hearing 
was inconsistent with that given in the statement of the case 
in October 2002, in the supplemental statements of the case 
issued after the date of the hearing, and in the April 2004 
letter constituting notice under section 5103 of the VCAA and 
thus could have undermined that advice.

The VBA AMC should take corrective action on remand in order 
to ensure that the appellant is accurately informed about the 
law governing her claim and the evidence that is needed to 
substantiate her claim under the applicable law.  In 
particular, the VBA AMC should offer the appellant the 
opportunity to have another hearing with the DRO or, if she 
declines that opportunity, should provide her with a 
supplemental written notice under section 5103 of the VCAA 
concerning these matters.

The appellant claims entitlement to death pension following 
the death of her husband.

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 
2002); 38 C.F.R. § 3.3(b)(4) (2003).  Basic entitlement to 
such death pension exists when the veteran has died on or 
after January 1, 1979 if the veteran was a veteran of a 
period war who had "qualifying wartime service" or was a 
veteran who had service during a period of war and at the 
time of death was receiving (or was entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  See 38 U.S.C.A. § 1541(a); 38 C.F.R § 3.3(b)(4).  

"Qualifying" wartime service" is established if the 
veteran served in the active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  See 38 U.S.C.A. §§ 101, 1110 
(West 2002); 38 C.F.R. § 3.2 (2003).

It must be shown that the individual through whom the 
claimant claims entitlement to death pension was a 
"veteran" who served during a period of war or had 
"qualifying wartime service."  The term "veteran" means 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d).  Thus, to be a 
"veteran," the individual in concern must have had "active 
service."

VA is bound by the service department's certification 
concerning an individual's military service.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see 38 C.F.R. § 3.203 
(2003). 

The appellant claims entitlement to death pension on the 
basis of her deceased husband's service during the Korean 
conflict.  The period of war designated the Korean conflict 
extended from June 27, 1950 to January 31, 1955, inclusive.  
See 38 C.F.R. § 3.2(e).  

Service personnel records that now are on file show that the 
veteran served on active duty with the United States Army 
from July 1948 to July 1949 (from which duty he received an 
honorable discharge) and after that time, in the Nebraska 
National Guard.  Because his service during the period July 
1948-July 1949 was active duty from which he was honorably 
discharged, he is a "veteran" with respect to that service.  
The "active service" that is required for veteran's status 
includes active duty.  See 38 U.S.C.A. §§ 101(24), 106 (West 
2002).  However, the period of the veteran's service 
extending from July 1948 to July 1949 does not fall, in whole 
or in part, within any period of war.  See 38 C.F.R. § 3.2.  
Therefore, this active service does not support the 
appellant's claim of entitlement to death pension.  

Rather, the service, if any, that may support the appellant's 
claim of entitlement to death pension is the service that the 
veteran had in the Nebraska National Guard after he completed 
his active duty service with the United States Army.  The 
service with the Nebraska National Guard potentially supports 
the claim if it represents "active service" and other basic 
requirements are met:  it must be service during a period of 
war and the veteran at the time of his death must have been 
receiving or been entitled to receive compensation or 
retirement pay for a service-connected disability based on 
service during such period of war or it must be "qualifying 
wartime service."  See 38 C.F.R. § 3.3(b)(4).

"Active service" includes active duty, any period of active 
duty for training (ACDUTRA) in which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) in which the individual concerned was 
disabled or died from an injury (but not disease) incurred or 
aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106 
(West 2002). 

Service in a state National Guard does not represent "active 
duty."  See 38 C.F.R. § 3.6(b) (2003).  Rather, such service 
it will be ACDUTRA or INACDUTRA that could in turn qualify as 
"active service."  

Nebraska National Guard records that are now on file indicate 
that the veteran was a member of that body from July 1949 to 
August 1956 and that he had "inactive duty training" and 
"active duty" and/or "active duty training," as they are 
called in those records, during that time.  The records show 
that some of his Nebraska National Guard service took place 
during the Korean conflict but not during any other period of 
war.  The records now on file do not confirm whether any of 
this service, if "active service," also amounted to 
"qualifying wartime service."  

However, the records now on file show that at least some of 
the veteran's Nebraska National Guard service represented 
"active service."  Service medical records, including a 
Medical Board report, dated in August 1955 reflect that the 
veteran sustained a gunshot wound while on duty (termed 
"active duty" in those records) and was discharged at that 
time.  The service medical and personnel records do not 
indicate that the veteran ever received a dishonorable 
discharge from the Nebraska National Guard, and the Board 
finds that he did not receive a dishonorable discharge from 
the duty during which he sustained the gunshot wound.  Thus, 
the period of Nebraska National Guard service during which he 
sustained the gunshot wound represented "active service" 
with respect to which he was a "veteran."  

However, it is not clear whether any part of this period of 
service fell within the period of the Korean conflict.  The 
beginning and ending dates of the period of service during 
which the veteran sustained the gunshot wound are not clearly 
documented by the service personnel records now on file.  

If it were shown by service department records that any part 
of the period of active service during which the veteran 
sustained the gunshot wound fell within the period of the 
Korean conflict, which ended January 31, 1955, that finding 
would support the appellant's claim.  The claims file 
reflects that an August 1956 rating decision by the Kansas 
City, Missouri RO granted service connection to the veteran 
for the residuals of the gunshot wound.  Thus, there is 
potential entitlement to death pension in this case on the 
ground that the veteran was a "veteran of a period of war" 
and "at the time of death was receiving . . . compensation . 
. . for a service-connected disability."  38 U.S.C.A. § 
1541(a); see 38 C.F.R § 3.3(b)(4).  

However, for death pension eligibility to be established on 
this basis, the record must contain proof of other facts.  
The applicable law requires that the record of a claim of 
entitlement to death pension brought by one who alleges that 
she is the surviving spouse of a deceased veteran contain 
proof of the fact and date of the veteran's death and that 
the claimant was the spouse of the veteran at the time of the 
veteran's death.  

For it to be established that the appellant is entitled to 
death pension on the ground that the period of service in 
which the veteran sustained the gunshot wound represented a 
period of "active service" that took place during a period 
of war, then, additional development must be performed.  The 
claim is remanded so that the VBA AMC may obtain, and 
associate with the claims file, a certificate of death 
concerning the veteran, a certificate of marriage documenting 
the marriage between the appellant and the veteran, and 
service department records documenting the dates of the 
period of service (whether ACDUTRA or INACDUTRA) during which 
the veteran sustained the gunshot wound in August 1955.


If after accomplishing this development, the VBA AMC 
determines that the appellant's claim cannot be granted, it 
should perform all other development that would permit VA to 
determine whether the claim could be granted on another 
basis.  

The VBA AMC should inquire whether the veteran had any other 
period of service (ACDUTRA or INACDUTRA) in the Nebraska 
National Guard that represented "active service" falling 
within any part of the period of the Korean conflict or 
constituting "qualifying wartime service."  

The VBA AMC should make efforts to obtain from the Nebraska 
National Guard or other current custodian any additional 
service personnel records and service medical records that 
appear to be needed to resolve these questions.  

Because service medical records might show that the veteran 
sustained disabling injury (other than the gunshot wound 
incurred in August 1954) during ACDUTRA or INACDUTRA or of a 
disabling disease during ACDUTRA, they bear not only upon the 
question whether he had "active service" other than the 
August 1955 service in which he sustained the gunshot wound 
but also upon whether the veteran was entitled to receive 
compensation for a service-connected disability at the time 
of his death, even if he had not been granted service 
connection for that disability before his death.  See 38 
U.S.C.A. § 1541(a), 38 C.F.R § 3.3(b)(4).  This, too, is a 
question that could be relevant to the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  


When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should send the appellant 
notice offering her the opportunity to 
have another personal hearing before a 
DRO of the RO.  A copy of the notice 
should be sent to the appellant's 
representative.  During this hearing, if 
elected by the appellant, the DRO must 
advise the appellant of the law applying 
to her claim and of the evidence that is 
needed to substantiate her claim under 
that law.  If the appellant does not 
elect to have another hearing before a 
DRO of the RO, the VBA AMC must provide 
her with a notice concerning the evidence 
that is needed to substantiate her claim 
under the applicable law that complies 
with the requirements of the VCAA.  



A copy of the notice must be sent to the 
appellant's representative.  The 
appellant and her representative should 
be allowed appropriate time in which to 
respond.

4.  Regardless of whether there is a 
response to any notice that may be sent 
in accordance with Paragraph 3 above, the 
VBA AMC should make efforts to obtain 
from the Nebraska National Guard or other 
current custodian service personnel 
records that would document whether the 
service during which the veteran 
sustained a gunshot wound, noted in a 
medical report in August 1955, was 
sustained during a part of a period of 
service that occurred during the Korean 
conflict.  

In addition, the VBA AMC should obtain a 
certificate of death concerning the 
veteran and a certificate of marriage 
documenting the marriage between the 
appellant and the veteran.

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
her representative regarding records that 
could not be obtained.

5.  After performing the actions 
requested in Paragraphs 3 and 4 above, 
the VBA AMC should review the merits of 
the claim.  

6.  If the VBA AMC determines upon the 
review requested in Paragraph 5 that the 
claim cannot be granted, it must make 
efforts to obtain verification from the 
Nebraska National Guard of the dates and 
character (whether ACDUATRA or INACDUTRA) 
of all of the veteran's service that took 
place during any part of the Korean 
conflict, together with service personnel 
records supporting that verification, and 
also should obtain the service medical 
records that were generated during any 
such periods of service and are not now 
on file.

The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
her  representative regarding records 
that could not be obtained.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issue of 
entitlement to nonservice-connected death 
pension.  The VBA AMC should determine 
whether the appellant is eligible for 
death pension on either of the two 
grounds ("qualifying wartime service" 
constituting "active service" by a 
veteran or "active service" during a 
period of war by a veteran receiving, or 
entitled to receive, at the time of his 
death compensation for a service-
connected disability) provided by 
applicable law.


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


